DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.

Response to Amendments
Claims 1-14 were previously canceled. Claims 21-22 are currently canceled. Claims 15-20 and 23-24 are pending. Claims 15-19 are withdrawn (see Election/Restriction section below). Claims 20 and 23-24 are subject to examination on the merits.
Because the 4/19/2021 amendment to the specification is not fully responsive, the objection to the specification is maintained. Further clarification regarding the objection is provided below.
Because claims 15-19 are withdrawn, the claim objections and the 35 U.S.C. 112(b) rejections against those claims are also withdrawn.
The previous claim objection against claim 20 is maintained.
In response to the 35 USC 112(b) rejections in the 12/17/2020 Final Action, applicant has amended the claims. Because the amendment is partially responsive, only some of the 112(b) rejections are withdrawn. Any rejection not withdrawn will be reiterated in the 35 USC 112(b) section below.

Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive, for reasons below.
Applicant’s arguments with respect to claim 20 have been considered but they are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding the TSUKAZAKI reference have been considered but they are moot because the new ground of rejection does not rely on TSUKAZAKI.
Applicant argues that YOSHIDA has a very large device, does not teach a liquid inlet and outlet through which aqueous cleaning liquid flow as a function of pressure, and shows an overflow device that’s different from the present invention (4/19/2021 remarks at 10). This is not persuasive. Applicant’s arguments are directed to aspects of YOSHIDA not relied upon in the previous Action; YOSHIDA was merely used to show that it’s known in the art to use a detergent to clean electronic devices and store the detergent in a tank (see Final Action at para. 58-59).

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 15-19, drawn to a method.
Group II, claim(s) 20 and 23-24, drawn to an apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II lack unity of invention because even though the inventions of these groups require the technical feature of:
. . . damaged electronic device . . . cleaning chamber . . . vacuum pump . . . subjecting the cleaning chamber to a reduced pressure . . . an aqueous cleaning liquid including one or more detergents . . . a combined liquid inlet and outlet . . . at least partly filling the cleaning chamber . . . emptying . . . the aqueous cleaning liquid  . . . sonic probe . . . subjecting the aqueous cleaning liquid and  . . .  electronic device to sonication . . . a vacuum pump . . .  subjecting the cleaning chamber to a reduced pressure . . . increasing pressure in the . . . chamber . . . empty the aqueous cleaning liquid through the combined inlet and outlet . . . sonic probe . . . subjecting the aqueous cleaning liquid and the . . . electronic device to sonication. . . entering air into the cleaning chamber . . . drying the . . . electronic devices in a drying cycle
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of AKAMA, YOSHIDA, and CARLTON (as explained in the art rejection below).
During a telephone conversation with JAMES WRAY on 8/23/2021, a provisional election was made WITH traverse to prosecute the invention of Group II, claims 20 and 23-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities: 
Reference numbers 55-70 are not properly described or labeled in the specification. The 4/19/2021 amendment to the specification still produces ambiguities and inconsistencies. For example, pg. 26 line 25 of the specification, as amended, reads “Once more the vacuum pumps 6 apply a reduced pressure 58 to the cleaning chamber.” It’s not clear if 58 refers to a pressure or a step. As another example, in the paragraph beginning on pg. 27 line 13, as amended, reference number “66” refers to “a drop” but not “while cooling down,” whereas reference number “68” refers to both “a drop” and “while cooling down.”
Because reference numbers 55-70 refer to method steps in Fig. 4, it’s recommended that those reference numbers are formatted to indicate they are steps—e.g., formatted to “(step __)” or the like. For example, pg. 26 line 17-18 of the original specification can be modified to: “First the lid is closed (step 55) and the vacuum pump 6 applies a reduced pressure to the cleaning chamber (step 56).” As another example, pg. 26 line 25 of the original specification can be modified to “Once more the vacuum pumps 6 apply a reduced pressure to the cleaning chamber (step 58).”

Claim Objections
In claim 20, pg. 5 line 6, the semicolon should be changed to a comma for consistency (this is the only semicolon in the claim; the rest of the claim uses commas).
In claim 20, pg. 6 line 2, a comma should be added at the end of the clause.
In claim 20, pg. 6 line 4-5, the phrase “as a function of” is a typo and should be deleted so that the phrase reads:
“ . . . for at least partly filling and emptying the cleaning chamber with the aqueous cleaning liquid 
In claim 20, pg. 6 line 5, a comma should be added at the end of the clause.
In claim 20, pg. 6 line 9-10, the word “damage” is a typo and should be changed to “damaged” so that the phrase reads:
“the [[damage]] damaged electronic device.”
In claim 20, pg. 6 line 12, “adopted” should be “adapted.”
In claim 20, pg. 6 line 15, the period should be changed to a comma.
In claim 20, pg. 6 line 16, the word “and” should be added between “chamber” and “adapted” such that the phrase should read: 
“one or more sonic probes connected to the cleaning chamber and adapted for subjecting the aqueous cleaning liquid and the damaged electronic device to sonication”
The preamble of claim 23 should be changed to “The apparatus [[as]] according to claim 20.” The word “according” (i.e., without “to”) is an adjective, which is not proper in this context.
The preamble of claim 24 should be changed to “The apparatus according to claim 20.” The word “according” (i.e., without “to”) is an adjective, which is not proper in this context.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 (see pg. 6 line 11-15) recites “a vacuum pump connected to the cleaning chamber near a top of the chamber . . . and adapted for increasing pressure in the cleaning chamber to empty the aqueous cleaning liquid through the combined inlet and outlet at the bottom of the cleaning chamber.” This recitation is not supported by the specification and constitutes new matter. 

In pg. 22 line 15-18, the specification states “ . . . the now used aqueous cleaning liquid, either runs out of the chamber pulled out by gravity or is pumped out by a pump (not shown in FIG. 1).” So here, the specification does not disclose using a vacuum pump to empty the cleaning liquid. Also, Fig. 1 shows vacuum pump 6, which is not the same pump used to empty out the cleaning liquid. Moreover, in pg. 28 line 26-30, the specification discusses the embodiment of fig. 5a-5g, which show vacuum pump 6, but the specification further states that the chamber is emptied of cleaning liquid by gravity, not by any vacuum pump.
Claims 23-24 are rejected because they depend on claim 20.

Claims 20 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation “the bottom of the cleaning chamber” at pg. 6 line 3.  There is insufficient antecedent basis for this limitation in the claim. It should be “a
Claim 20 recites “a vacuum pump . . . ” at pg. 6 line 11-15. It’s not clear if this is the same as the “at least one vacuum pump . . . ” recited at pg. 5 line 5-6. For examination purpose, it’s interpreted as the same.
Claim 20 recites “a vacuum pump . . . adapted for increasing pressure in the cleaning chamber to empty the aqueous cleaning liquid through the combined inlet and outlet at the bottom of the cleaning chamber” at pg. 6 line 11-15. It’s unclear how a vacuum pump increases pressure. Additional clarification is requested.
Claim 20 recites “one or more sonic probes . . .” at pg. 6 line 16-18. It’s not clear if this is the same as the “one or more sonic probes . . . ” recited at pg. 6 line 9-10. For examination purpose, it’s interpreted as the same.
Claim 20 recites the limitation “the aqueous cleaning liquids” at pg. 6 line 12-13.  There is insufficient antecedent basis for this limitation in the claim. It should be singular.
Claim 20 recites the limitation “the regenerated electronic devices” at pg. 6 line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23-24 are rejected because they depend on claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over AKAMA (WIPO Publication WO2007063975, as translated by Espacenet), in view of YOSHIDA (US Patent 5203927) and CARLTON (US Patent 8978270).
Regarding claim 20, AKAMA teaches a damaged electronic restoration apparatus for restoring damaged electronic device (abstract, para. 0001; apparatus 20, fig. 6, para. 0015-16).
As a preliminary matter, the preamble is non-limiting because the phrases “damaged electronic restoration” and “restoring damaged electronic device” only recite the purpose of intended use of the claimed invention, and the body of claim 20 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II). Also, the damaged electronic device is not a requisite structure of the claimed apparatus, but an article worked upon by the apparatus. See MPEP § 2115 (because a claim is only limited by positively recited elements, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims).

    PNG
    media_image1.png
    580
    747
    media_image1.png
    Greyscale

AKAMA’s apparatus (apparatus 20, fig. 6, para. 0015-16) comprises: 
- a pressure tight and/or airtight cleaning chamber (tank 15, fig. 6, para. 0015, which has the functions of both tank 2 and tank 3, para. 0015; tanks 2 & 3 are airtight, para. 0013-14, and because both tanks are subject to reduced pressure, para. 0013-14, they are pressure tight);
- a vacuum pump (vacuum pump 6, fig. 6, para. 0013-14) connected to the cleaning chamber (connected to tank 15, fig. 6) and being adapted for subjecting the cleaning chamber to a reduced pressure (see para. 0013-14); 
- an inner plate or a holder (mount 19, fig. 6, para. 0016) for placing a damaged electronic device (having mounting spaces for electronic devices, para. 0016, fig. 6);
- a liquid tank (tank 8, fig. 6, para. 0011-13) containing an aqueous cleaning liquid (having washing water, para. 0011-13), the liquid tank being connected to the cleaning chamber (tank 8 connected to tank 15, fig. 6);
- a combined liquid inlet and outlet (see annotated fig. 6 above) arranged at the bottom of the cleaning chamber (see annotated fig. 6 above) and adapted for at least partly filling and 
- a sonic probe (ultrasonic transducer 5, fig. 6, para. 0011-13) for subjecting the aqueous cleaning liquid and the damage electronic device to sonication (see para. 0011-13);
- a vacuum pump (vacuum pump 6, fig. 6, para. 0013-14) connected to the cleaning chamber near a top of the chamber (near the top of tank 15, fig. 6) and adopted for subjecting the cleaning chamber to a reduced pressure (see para. 0013-14) and drawing the aqueous cleaning liquids to fill the cleaning chamber by reducing the pressure (a person having ordinary skill in the art would understand that by the suctioning force of vacuum pump 6, washing water in tank 8 can be suctioned into tank 15 through the combined inlet/outlet);
- a sonic probe (ultrasonic transducer 5, fig. 6, para. 0011-13) connected to the cleaning chamber (connected to tank 15, fig. 6) and adapted for subjecting the aqueous cleaning liquid and the damaged electronic device to sonication (see para. 0011-13).
AKAMA teaches wherein the cleaning chamber additionally comprises: 
- an air inlet (vent not shown, para. 0013) for entering air into the cleaning chamber (take in external air, para. 0013);
- a heating elements (ceramic heater 9, fig. 6, para. 0015).
The phrase “whereby the cleaning chamber is also configured as a drying chamber for drying the regenerated electronic devices in a drying cycle” is interpreted as intended use because it’s directed to how the cleaning chamber is used without imposing any structural requirement. AKAMA’s tank 15 performs or is capable of performing this function (para. 0015, 
The phrase “being adapted for subjecting the cleaning chamber to a reduced pressure” is interpreted as intended use because it’s directed to how the vacuum pump is used without imposing any structural requirement. AKAMA’s vacuum pump 6 performs or is capable of performing the recited function, as explained above.
The phrase “for placing a damaged electronic device” is interpreted as intended use because it’s directed to how the inner plate or holder is used without imposing any structural requirement. AKAMA’s mount 19 performs or is capable of performing the recited function, as explained above.
The phrase “adapted for at least partly filling and emptying the cleaning chamber with the aqueous cleaning liquid” is interpreted as intended use because it’s directed to how the combined inlet/outlet is used without imposing any structural requirement. AKAMA’s combined inlet/outlet performs or is capable of performing the recited function, as explained above.
The phrase “for subjecting the aqueous cleaning liquid and the damage electronic device to sonication” is interpreted as intended use because it’s directed to how the sonic probe is used without imposing any structural requirement. AKAMA’s ultrasonic transducer 5 performs or is capable of performing the recited function, as explained above.
The phrase “adapted for subjecting the aqueous cleaning liquid and the damaged electronic device to sonication” is interpreted as intended use because it’s directed to how the sonic probe is used without imposing any structural requirement. AKAMA’s ultrasonic transducer 5 performs or is capable of performing the recited function, as explained above.
The phrase “for entering air into the cleaning chamber” is interpreted as intended use because it’s directed to how the air inlet is used without imposing any structural requirement. AKAMA’s vent performs or is capable of performing the recited function, as explained above.
AKAMA does not explicitly teach: 
the aqueous cleaning liquid “includ[es] one or more detergents”;
the vacuum pump is “adapted for increasing pressure in the cleaning chamber to empty the aqueous cleaning liquid through the combined inlet and outlet at the bottom of the cleaning chamber.”
But it’s well known in the cleaning art to have a detergent in an aqueous cleaning liquid for cleaning electronic devices. For example, YOSHIDA teaches an apparatus for washing and drying electronic devices (col. 1 line 9-18), wherein the apparatus comprises a liquid tank (vessel 9, fig. 2) containing an aqueous cleaning liquid including a detergent (an aqueous solution containing a surfactant is circulating through vessel 9, fig. 2, col. 11 line 64 to col. 12 line 2) for washing electronic devices (col. 3 line 56-66, col. 1 line 8-18). YOSHIDA teaches that the detergent can enhance washability and dryability (e.g., col. 14 line 26-30).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify AKAMA to incorporate a detergent in the aqueous cleaning liquid (as taught by YOSHIDA), with reasonable expectation of enhancing washing and drying, for several reasons. First, because the detergent (surfactant) provides the benefit of enhancing washing and drying, a person having ordinary skill in the art would’ve been motivated to incorporate such a detergent. Second, it’s well known in the art to have a detergent in an aqueous cleaning liquid for cleaning electronic devices (see YOSHIDA). One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 
The combination of AKAMA and YOSHIDA does not explicitly teach that the vacuum pump is “adapted for increasing pressure in the cleaning chamber to empty the aqueous cleaning liquid through the combined inlet and outlet at the bottom of the cleaning chamber.” But it’s well known in the drying art that a vacuum pump can be reversible (see CARLTON). CARLTON teaches a drying apparatus comprising a blower 12 with a reversible motor 14 that can generate both positive and negative pressures (abstract, fig. 1, col. 3 line 9-14).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination to incorporate a reversible vacuum pump (as taught by CARLTON), with reasonable expectation of generating positive and negative pressures. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. A reversible vacuum pump as incorporated would still perform the same function as before (e.g., generate positive and negative pressures), thus yielding predictable results.
Lastly, the phrase
adopted for subjecting the cleaning chamber to a reduced pressure and drawing the aqueous cleaning liquids to fill the cleaning chamber by reducing the pressure and adapted for increasing pressure in the cleaning chamber to empty the aqueous cleaning liquid through the combined inlet and outlet at the bottom of the cleaning chamber
is interpreted as intended use because it’s directed to how the vacuum pump is used without imposing any structural requirement. In the combination of AKAMA, YOSHIDA and CARLTON, the reversible vacuum pump performs or is capable of performing the recited 
Regarding claim 23, the combination of AKAMA, YOSHIDA, and CARLTON teaches the apparatus according to claim 20. AKAMA teaches the apparatus comprises: 
a liquid tank (tank 12, fig. 6, para. 0011-13) for storing at least a part of a used aqueous cleaning liquid (para. 0015, washing water is circulated; after cleaning electronic devices, washing water circulates to tank 8 and then tank 12), and 
a return circuit (see fig. 6, tank 8, filter 13, tank 12, and tank 15 form a circuit for the washing water) for reuse of aqueous cleaning liquid (see fig. 6, washing water circulate between tank 8, filter 13, tank 12, and tank 15; para. 0015, washing water is circulated).
The phrase “for storing at least a part of a used aqueous cleaning liquid” is interpreted as intended use because it’s directed to how the liquid tank is used without imposing any structural requirement. In the combination of AKAMA, YOSHIDA and CARLTON, tank 12 performs or is capable of performing the recited function, as explained above.
The phrase “for reuse of aqueous cleaning liquid” is interpreted as intended use because it’s directed to how the return circuit is used without imposing any structural requirement. In the combination of AKAMA, YOSHIDA and CARLTON, the return circuit performs or is capable of performing the recited function, as explained above.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of AKAMA, YOSHIDA and CARLTON (as applied to claim 20), and in further view of UCHINO (US Patent 5499642).
Regarding claim 24, the combination of AKAMA, YOSHIDA and CARLTON teaches the apparatus according to claim 20. 
The combination does not explicitly teach: wherein the cleaning chamber further comprises at least one condensation plate.
UCHINO teaches an apparatus for washing and drying electronic devices (abstract, fig. 1, claim 10, col. 2 line 49-56, col. 3 line 27-30). UCHINO teaches a cleaning chamber having a condensation plate (cooling coil 4, fig. 1, col. 7 line 1-5). 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of AKAMA, YOSHIDA and CARLTON to incorporate a condensation plate (as taught by UCHINO), with reasonable expectation of condensing vapor. As UCHINO explains, by condensing the vapor, cooling coil 4 (i.e., “condensation plate”) helps keep the object to be dried (e.g., electronic device) in a cooled and dried state (col. 7 line 1-5). Thus, a person having ordinary skill in the art would’ve been motivated to incorporate such a condensation plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714